Citation Nr: 1128398	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  03-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left knee injury with tendonitis and mild degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2003, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In October 2004, the Board denied entitlement to an initial disability rating in excess of 10 percent for residuals of a left knee injury with tendonitis and mild degenerative joint disease.  In June 2005, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.  In September 2005, May 2006, February 2007, and June 2007, the Board remanded the case for further evidentiary development.

In April 2008, the Board again denied entitlement to an initial disability rating in excess of 10 percent for residuals of a left knee injury with tendonitis and mild degenerative joint disease.  In a December 2009 memorandum decision, the Court vacated the Board's April 2008 decision and remanded the claim for readjudication consistent with the Court's memorandum decision.  In August 2010, the Board again remanded the case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

The Board also notes that in an August 2007 rating decision, the RO granted a separate 10 percent rating for atrophy of a portion of Muscle Group XIV of the left distal thigh with residual scar.  In April 2008, the Board remanded this issue for further evidentiary development.  In July 2009, the Board denied entitlement to a disability rating in excess of 10 percent for atrophy of a portion of Muscle Group XIV of the left distal thigh with residual scar.  Because a final Board decision was rendered with regard to this issue, it is no longer a part of the current appeal.

The issue of entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine with mild scoliosis and grade 1 spondylolisthesis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

For reasons explained below, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify you if further action is required on your part.


FINDING OF FACT

The competent evidence of record demonstrates that the Veteran's residuals of a left knee injury with tendonitis and mild degenerative joint disease have been characterized by painful motion, with flexion limited to 75 degrees at worst and extension limited to 10 degrees at worst, but have not manifested in recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for residuals of a left knee injury with tendonitis and mild degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a November 2002 letter, which advised the Veteran of what information and evidence must be submitted by him and what information and evidence will be obtained by VA pursuant to his claim for service connection.  Letters in June 2006, March 2007, and July 2007 addressed the Veteran's claim for a higher initial rating.  These three letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in February 2011.

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for residuals of a left knee injury with tendonitis and mild degenerative joint disease.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, lay evidence, VA treatment records and examination reports, private treatment records, hearing testimony, and a newspaper article.  Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining information regarding the Veteran's treatment providers and conducting a VA examination to obtain current findings.  In response, the RO obtained current VA treatment records pursuant to the Veteran's response, and a VA examination was conducted.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial disability rating for residuals of a left knee injury with tendonitis and mild degenerative joint disease.  Such disability has been rated by the RO under 38 C.F.R. § 4.71a, Diagnostic Code 5024-5260, as 10 percent disabling from October 21, 2002.  The Board notes that the initial 10 percent rating was assigned based on the report of painful motion, but no limitation of motion.  In this regard, the RO noted that the February 2003 examiner stated that on physical examination there was no swelling, tenderness, deformity, or limitation of motion.  Thus, the assignment of Diagnostic Code 5260 was not based upon actual limitation of flexion, but merely on a vague statement of painful motion.  Upon review of the record and the subsequent objective range of motion results, the more appropriate Diagnostic Code to evaluate the limitation of motion from the Veteran's tendonitis with mild degenerative joint disease is Diagnostic Code 5261.  Specifically, as will be detailed below, the only compensable limitation of motion identified during the course of the claim has been extension limited to 10 degrees.  Moreover, the Board notes that the Veteran is in receipt of a separate 10 percent rating for atrophy of muscle group XIV of the left distal thigh with residual scar.  Manifestations from that disability cannot be considered when evaluating the Veteran's left knee tendonitis with mild degenerative joint disease.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Diagnostic Code 5024 pertains to tenosynovitis.  Such disability is rated on limitation of motion of affected parts as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Turning to the evidence, the Veteran and his wife have submitted multiple statements throughout the period of claim describing the Veteran's functional impairment due to his chronic left knee pain.  Specifically, they have described his ongoing difficulties with prolonged walking and standing, going up and down stairs, squatting, kneeling, and rising up from a lower position.  In addition, the medical evidence of record throughout the period of claim has documented that the Veteran has been taking medication on an ongoing basis for his left knee pain.

The Veteran underwent a VA joints examination in February 2003.  On that occasion, he reported that his left knee gave way on him approximately twice a week when getting up from bending or squatting, but that this did not make him fall.  It was noted that no assistive devices were needed.  Physical examination of the Veteran's left knee revealed normal ambulation and no limitation of motion.  The examiner noted that at times of flares, the Veteran may have more pain on motion, but the examiner doubted that limitation of motion would be present.

In a March 2003 statement, the Veteran stated that the day after he used his left knee, he would often experience a weakness in the knee to the point of the knee giving way.  At his July 2003 hearing, the Veteran testified that at times he had weakness in the left knee to the point of almost giving way, and he estimated that his knee had given way approximately 15 to 20 times in the last six months.  He also testified on that occasion that he had been wearing an ace knee brace for support for about three years, and that his knee did not give way in normal walking.  In a July 2003 statement, the Veteran's private physician noted that the Veteran wore a knee brace for support for fear that the knee will "give out."

The Veteran underwent another VA joints examination on September 12, 2003.  On that occasion, he reported that his left knee symptoms included pain, weakness, stiffness, a feeling of swelling, instability, and giving way, but no locking, fatigability, or lack of endurance.  It was noted that no assistive devices were needed, and that there had been no episodes of dislocation or recurrent subluxation.  Range of motion of the Veteran's left knee measured 105 degrees of flexion (with pain at 105 degrees) and 0 degrees of extension (with pain beginning at 10 degrees).

The Veteran underwent another VA joints examination on March 10, 2004.  On that occasion, he reported that his left knee occasionally gave way and that he had fallen approximately six times in the past year.  It was noted that he wore an elastic bandage on his left knee when working.  Range of motion of the Veteran's left knee measured 90 degrees of flexion (with pain beginning at 85 degrees) and 0 degrees of extension (with no pain).  Repeated flexion of the left knee caused no increased pain and no weakness, fatigue, or lack of endurance.  There was no evidence of medial and lateral collateral ligament instability of the left knee, and his gait was noted to be normal.

The Veteran underwent another VA joints examination in October 2005.  On that occasion, he denied that his left leg or knee locked up or gave way, but then stated that if he put all of his weight on his left leg after sitting down, then his leg would give way and that he had fallen at least once when that had happened.  The Veteran also reported that the only flare-ups he got were when he had exercised a lot during the day.  It was noted that he wore a knee brace that he had bought himself.  It was also noted that there had been no episodes of dislocation or recurrent subluxation.  Range of motion of the Veteran's left knee measured 120 degrees of flexion (with pain beginning at 110 degrees) and 0 degrees of extension (with no pain).  It was noted that repetitive motion did not change the examination.  In addition, there was no abnormality to varus or valgus stress.

In a December 2005 statement, the Veteran reported that he sometimes used one crutch in addition to the knee brace due to his left knee difficulties.  He also noted that at his October 2005 examination, he could bend his left leg to a 90 degree angle but not without pain.  In an October 2006 statement, the Veteran stated that it hurt when the October 2005 examiner raised the Veteran's left leg to a straight out position.  In a March 2007 statement, the Veteran stated that he had never agreed with the range of motion that had been recorded by his examining doctors regarding when he experienced pain in his left knee.  In a July 2007 statement, the Veteran reported that after sitting for some time and then getting up, his left knee appeared weak and would not give him 100 percent support, and that he often had to hold onto something until it was stable.  In an August 2007 statement, the Veteran described an incident that had just taken place wherein he was walking down steps and his left knee gave way, causing him to fall.

The Veteran underwent another VA joints examination on August 21, 2007.  On that occasion, it was noted that he had been using an ace wrap since 2001 which gave him some support since he reported some instability.  The Veteran reported weakness in his left knee, and it was noted that he had fallen in May 2007 and July 2007.  It was also noted that the Veteran had no locking in his left knee, and that he had no fatigability, lack of endurance, or limitation of motion on repetition because he did not "force it."  It was further noted that he had no limitation of motion during flares, as well as no dislocation or subluxation.  Physical examination of the Veteran's left knee revealed normal strength (5/5), except for somewhat slow movements and give-away weakness (with strength decreasing to 4/5 with left knee flexion).  Examination also revealed soreness with range of motion and severe guarding due to pain, but no instability.  Range of motion of the Veteran's left knee measured 90 degrees of flexion (with pain beginning at 75 degrees) and 0 degrees of extension (with pain beginning at 5 degrees).  Flexion decreased to 75 degrees with repetition due to pain, and active extension measured 5 degrees with diminished effort due to pain and weakness.

The Veteran underwent another VA joints examination on October 21, 2010.  On that occasion, he reported that his left knee sometimes gave way while walking and when getting up from a sitting position.  It was noted that he wore a brace once in awhile.  The Veteran's symptoms of left knee disability were noted to include pain and giving way, but no instability, stiffness, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, or flare-ups.  Examination of the Veteran's left knee revealed no instability, locking, or dislocation.  Range of motion of the Veteran's left knee measured 110 degrees of flexion and 10 degrees of extension, and it was noted that there was objective evidence of pain with active motion on the left side.  However, there was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  The examiner noted the Veteran's contentions that his left knee "gives way" sometimes when he is trying to stand up and trying to walk and go down the steps, but the examiner then noted that the current clinical examination revealed no laxity of the ligaments and that the Veteran was able to walk without any limp.  Therefore, the examiner concluded that no objective clinical findings were noted to account for the Veteran's self-described symptom of his left knee giving way sometimes.  The examiner further noted that degenerative joint disease of the knee does not cause the symptom of the knee giving way.

Having carefully considered the Veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the Veteran's residuals of a left knee injury with tendonitis and mild degenerative joint disease are appropriately evaluated as 10 percent disabling for the entire period of claim.  The competent evidence of record demonstrates that for range of motion of the Veteran's left knee, pain-free flexion has been limited to 75 degrees at worst, which does not support even a 0 percent rating under Diagnostic Code 5260.  Pain-free extension was limited to 10 degrees at worst, which equates to a 10 percent rating under Diagnostic Code 5261.  At no time during the course of the claim has flexion been limited to 30 degrees or extension limited to 15 degrees, even considering complaints of pain, to warrant an evaluation in excess of 10 percent under Diagnostic Codes 5260 or 5261. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board acknowledges that a precedent opinion of the VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).  However, at no time during the course of the appeal has the Veteran had flexion limited to a compensable level under Diagnostic Code 5260.  Thus, entitlement to separate ratings for flexion and extension are not warranted. 

Furthermore, the competent evidence of record demonstrates that the Veteran's residuals of a left knee injury with tendonitis and mild degenerative joint disease have not manifested in recurrent subluxation or lateral instability in order to warrant a separate rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010); see also VAOPGCPREC 9-98 and 23-97.  While the Veteran has consistently reported that his left knee gives way at times and that he wears a knee brace as a result, the Board notes that formal medical testing documented throughout the record has not been interpreted as showing instability in the Veteran's left knee.  

The Board finds the opinion from the 2010 VA examiner to be the most persuasive on this point.  In this regard, following review of the claims file and examination of the Veteran, a Board Certified Occupational medicine specialist with 25 years of clinical experience in treating musculoskeletal injuries, found no objective clinical evidence to account for the Veteran's complaints of his knee giving way.  The specialist noted there was no evidence of laxity.  More importantly, the specialist noted that degenerative joint disease does not cause the symptom of the knee giving way.  

The Board notes that there is nothing in the record to establish that the Veteran possesses specialized knowledge concerning orthopedic disorders.  While he is competent to describe experiencing giving way and appears to have done so credibly, he is not qualified to render a diagnosis of joint instability nor to provide a medical opinion as to the cause of any such symptoms.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran's contentions regarding whether he has instability in his left knee related to his service connected left knee injury with tendonitis and arthritis are less probative than the medical evidence of record, particularly the negative findings noted at his multiple VA examinations following formal medical testing and the VA specialist's opinion that arthritis does not cause give-away symptoms.  Moreover, the Board notes that the August 2007 VA examination noted the Veteran's separately rated atrophy of muscle group XIV of the left distal thigh with residual scar resulted in "give away weakness", and the RO assigned the 10 percent rating based upon such weakness and uncertainty of movement.  Thus, it appears that the Veteran is already being compensated for his complaints of his knee giving way.  See 38 C.F.R. § 4.14.  For the reasons set forth above, a separate 10 percent rating under Diagnostic Code 5257 is not warranted.

The Board has also considered whether there are other appropriate diagnostic codes applicable to the Veteran's service-connected residuals of a left knee injury with tendonitis and mild degenerative joint disease that could result in a higher evaluation than already assigned.  However, as the Veteran's left knee injury with tendonitis and mild degenerative joint disease has not been manifested by ankylosis, dislocation of semilunar cartilage, or malunion or nonunion of tibia and fibula, Diagnostic Codes 5256, 5258, and 5262 do not apply.  38 C.F.R. § 4.71a (2010).

In summary, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his residuals of a left knee injury with tendonitis and mild degenerative joint disease.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 10 percent evaluation already assigned from October 21, 2002.  Furthermore, such symptomatology does not more nearly approximate the criteria for a higher evaluation, or a separate evaluation for instability, during any of the aforementioned periods for the reasons outlined above.  

The Board has also considered whether the Veteran's residuals of a left knee injury with tendonitis and mild degenerative joint disease present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, for all of the aforementioned time periods, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his left knee tendonitis and degenerative joint disease, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As noted above, the Veteran receives a separate rating for muscle impairment of muscle group XIV.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his service-connected residuals of a left knee injury with tendonitis and mild degenerative joint disease on his employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular rating adequately contemplates his disability, referral for extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered and applied the benefit of the doubt doctrine to assign a separate rating for limited extension of the left knee as outlined above.  However, where the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for residuals of a left knee injury with tendonitis and mild degenerative joint disease is denied.

REMAND

The Board observes that a claim for a TDIU, as due to service-connected residuals of a left knee injury with tendonitis and mild degenerative joint disease, has been raised by the Veteran's representative during the course of the current appeal.  

The Veteran's representative contends that the October 2010 examiner had failed to consider or discuss that the Veteran has been unable to pursue gainful employment due to his service-connected knee disability.  However, the Board notes that the examiner noted the Veteran was employed part time in cleaning, had lost no time from work in the last 12 months, and that the Veteran's knee disability would have no effect on sedentary employment.  Moreover, it was noted the Veteran had a history of being a human resource manager for 29 years, suggesting significant experience in an occupation lending itself to sedentary work. 

In light of a recent case, Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of an increased rating claim.  As such, the claim for a TDIU may be considered by the Board in tandem with his claim for a higher initial disability rating for residuals of a left knee injury with tendonitis and mild degenerative joint disease.  See id.  However, the Board observes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  Such must be provided on remand.  Additionally, relevant employment information has not been obtained.  Such is important as the record shows that the Veteran is currently employed part time.  Thus, the question as to whether such employment constitutes gainful employment versus marginal employment is crucial to the claim.  Thus, on remand, the RO should provide appropriate VCAA notice and request that the appropriate TDIU form be completed.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  After the above has been completed to the extent possible, conduct any additional development deemed necessary and adjudicate the Veteran's claim for a TDIU.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case which includes the regulations governing TDIU claims and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


